


Exhibit 10.4

 

TREBIA ACQUISITION CORP.

41 Madison Avenue, Suite 2020

New York, NY 10010

June 12, 2020

 

BGPT Trebia LP

41 Madison Avenue, Suite 2020

New York, NY 10010

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Trebia Acquisition Corp. (the “Company”) and continuing until the earlier of
(i) the completion by the Company of an initial business combination or (ii) the
Company’s liquidation (in each case as described in the Registration Statement)
(such earlier date hereinafter referred to as the “Termination Date”), BGPT
Trebia LP shall take steps directly or indirectly to make available to the
Company certain office space, secretarial and administrative services as may be
required by the Company from time to time, situated at 41 Madison Avenue,
Suite 2020, New York, NY 10010 (or any successor location). In exchange
therefore, the Company shall pay BGPT Trebia LP a sum of $10,000 per month,
respectively, on the Effective Date and continuing monthly thereafter until the
Termination Date. BGPT Trebia LP hereby agrees that it does not have any right,
title, interest or claim of any kind in or to any monies that may be set aside
in a trust account (the “Trust Account”) that may be established upon the
consummation of the IPO (the “Claim”) and hereby waives any Claim it may have in
the future as a result of, or arising out of, any negotiations, contracts or
agreements with the Company and will not seek recourse against the Trust Account
for any reason whatsoever.

 

 

 

Very truly yours,

 

 

 

 

 

TREBIA ACQUISITION CORP.

 

 

 

 

 

By:

/s/ Tanmay Kumar

 

 

Name:

Tanmay Kumar

 

 

Title:

Chief Financial Officer

AGREED TO AND ACCEPTED BY:

 

 

 

 

 

BGPT TREBIA LP

 

 

 

 

 

By:

Bridgeport Partners GP LLC, its general partner

 

 

By:

/s/ Frank R. Martire, Jr.

 

 

Name:

Frank R. Martire, Jr.

 

 

Title:

Member

 

 

 

 

 

 

By:

/s/ Frank Martire, III

 

 

Name:

Frank Martire, III

 

 

Title:

Member

 

 

 

--------------------------------------------------------------------------------
